     Case 2:19-cv-02188-APG-VCF Document 23 Filed 04/20/20 Page 1 of 2



 1   DEANNA L. FORBUSH
     Nevada Bar No. 6646
 2   E-mail: dforbush@foxrothschild.com
     FOX ROTHSCHILD LLP
 3
     1980 Festival Plaza Drive, Suite 700
 4   Las Vegas, Nevada 89135
     (702) 262-6899 tel
 5   (702) 597-5503 fax

 6   JAMES A. MATTHEWS (Pro Hac Vice Pending)
     E-mail: jmatthews@foxrothschild.com
 7
     FOX ROTHSCHILD LLP
 8   2000 Market Street, 20th Floor
     Philadelphia, Pennsylvania 19103
 9   (215) 299-2000 tel
     (215) 299-2150 fax
10
     Attorneys for Plaintiff Waveseer of Nevada, LLC
11   d/b/a Jenny’s Dispensary
12

13
                               UNITED STATES DISTRICT COURT
14
                                      DISTRICT OF NEVADA
15
     WAVESEER OF NEVADA, LLC d/b/a                 Case No. 2:19-cv-02188-APG-VCF
16   JENNY’S DISPENSARY,
17
                         Plaintiff,                STIPULATION AND ORDER TO
18                v.                               EXTEND DEADLINE FOR PLAINTIFF
                                                   TO RESPOND TO DEFENDANT’S
19   UNITED FOOD AND COMMERCIAL                    MOTION FOR ATTORNEY’S FEES
     WORKERS, LOCAL 711,                           (FIRST REQUEST)
20

21                       Defendant.

22   UNITED FOOD AND COMMERCIAL
     WORKERS, LOCAL 711,
23
                         Counterclaimant,
24

25   WAVESEER OF NEVADA, LLC d/b/a
     JENNY’S DISPENSARY,
26
                         Counterdefendant.
27

28
                                                   1
     Case 2:19-cv-02188-APG-VCF Document 23 Filed 04/20/20 Page 2 of 2



 1           Plaintiff/Counterdefendant Waveseer of Nevada, LLC d/b/a Jenny’s Dispensary
 2   (“Plaintiff/Counterdefendant”) and Defendant United Food and Commercial Workers, Local 711
 3   (“Defendant/Counterclaimant), by and through their respective counsel, stipulate and agree to
 4   extend the deadline for Plaintiff/Counterdefendant to respond to Defendant/Counterclaimant’s
 5   Motion for Attorney’s Fees to May 7, 2020. This is the first stipulation for extension of time to
 6   respond to Defendant/Counterclaimant’s Motion on file herein.
 7           IT IS SO STIPULATED.
 8

 9   Dated: April 20, 2020                    Respectfully submitted,
10
                                              FOX ROTHSCHILD LLP
11

12                                            By: /s/ Deanna L. Forbush
13                                               Deanna L. Forbush
                                                 Attorneys for Plaintiff
14

15
     Dated: April 20, 2020                    MCCRACKEN, STEMERMAN & HOLSBERRY, LLP
16

17
                                              By: /s/ Kimberley C. Weber
18                                                Kimberley C. Weber
                                                  Attorneys for Defendant
19

20
     ______________________________________________________________________________
21

22
     IT IS SO ORDERED:
23
     Dated:________________
     Dated: April 20, 2020.                   UNITED STATES DISTRICT JUDGE
24

25

26
                                              By:
27

28
                                                    2
     Active\109740982.v1-4/20/20
